Case: 1:19-cr-00177-RLW-ACL Doc. #: 15 Filed: 12/12/19 Page: 1 of 4 PageID #: 32



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )    No. 1:19CR00177 AGF
                                             )
JOHN F. QUIGLEY,                             )
                                             )
                      Defendant.             )

                   GOVERNMENT=S RESPONSE TO COURT=S ORDER
                      CONCERNING RULE 12(b) DISCLOSURE

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Keith D. Sorrell, Assistant

United States Attorney for said District, and for the Government=s Response in accordance with

the Court=s Order Concerning Pretrial Motions, states as follows:

                                   RULE 12(b) DISCLOSURE

       Rule 12(b)(4)(B) provides:

               "At the arraignment or as soon thereafter as is practicable defendant may,
       in order to afford an opportunity to move to suppress evidence under Rule
       12(b)(3)(C), request notice of the government's intention to use (in its evidence in
       chief at trial) any evidence which defendant may be entitled to discover under
       Rule 16.       (emphasis added)

       In accordance with the dictates of Rule 12(b)(4)(B) the Government intends to use the

following referenced evidence at trial:

       1.      Relevant Written or Recorded Statements

       The relevant written or recorded statements made by the defendant which are within the

possession, custody or control of the Government are as follows:
Case: 1:19-cr-00177-RLW-ACL Doc. #: 15 Filed: 12/12/19 Page: 2 of 4 PageID #: 33



       (a)     Body camera recordings of officers, including recorded interview of defendant by

               ATF Special Agent Beth Dallas on November 6, 2019.

       2.      Written Records Containing Substance of Oral Statements

       The written records containing the substance of any relevant oral statements made by the

defendant in response to interrogation by any person then known to the defendant to be a

government agent are as follows:

       (a)     Report of Investigation of ATF Special Agent Beth Dallas regarding the interview

               of defendant on November 6, 2017.

       3.      Grand Jury Testimony

       The defendant has not testified before a grand jury relating to the offense charged.

       4.      Other Relevant Oral Statements

       The defendant has not made any other relevant oral statements in response to

interrogation by any person then known by the defendant to be a government agent which the

Government intends to use at trial.

       5.      Defendant=s Prior Record

       A copy of defendant=s prior record, along with a complete copy of the investigative file

held by the Government at this time, has been provided to counsel for the defendant.

       6.      Documents and Tangible Objects

       The Government may introduce into evidence in its case in chief the following items

which could arguably be subject to suppression:

       (a)     Firearms seized throughout the investigation and referenced in the reports of ATF

               Special Agents, including:


                                                  2
Case: 1:19-cr-00177-RLW-ACL Doc. #: 15 Filed: 12/12/19 Page: 3 of 4 PageID #: 34



             1.   Sig Sauer, Model P226, SN: 47A065051, .40 caliber pistol;
             2.   Ruger, Model SR9C, SN: 334-11571, .40 caliber pistol;
             3.   Glock, Model 19, SN: ACMT210, 9mm pistol;
             4.   Smith and Wesson, Model 442, SN: CLY2807, .38 special revolver;
             5.   Sig Sauer, Model SP2022, SN: 24B233221, .40 caliber pistol;

       (b)        Items referenced in the Reports of Investigation of ATF Special Agents Beth

                  Dallas, Timothy Miller, Zachary Green, Casey Cook, Kristen Ellerbusch, and

                  John Taylor and ATF Task Force Officer Robert Dees;

       (c)        Consent to Search forms and Property Receipts for items seized;

       (d)        Firearm Transaction Records;

       (e)        Search Warrant for defendant’s residence, along with the Application, Affidavit,

                  and Receipt for Property;

       (f)        Data downloaded from electronic devices;

       (g)        Photographs taken following the execution of the search warrant and following

                  the consent search of defendant’s vehicle;

       (h)        Advice of Rights and Waiver signed by defendant;

       (i)        Items referenced in the MSHP Report of Sergeant Jeffery Johnson;

       (j)        Written Affidavit of witness dated December 5, 2019;

       (k)        Surveillance video from October 16, 2019;

       (l)        Recorded interviews of witnesses.

       7.         Reports of Examinations and Tests

       The Government may introduce into evidence in its case in chief testimony regarding the

following reports of examinations and tests:




                                                   3
Case: 1:19-cr-00177-RLW-ACL Doc. #: 15 Filed: 12/12/19 Page: 4 of 4 PageID #: 35



       (a)     Interstate nexus report on the firearms, a copy of which will be provided upon

               receipt by the government.

       8.      Expert Witnesses

       The Government may introduce into evidence in its case in chief the following testimony

of expert witnesses:

       (a)     ATF Special Agent, who will testify in accordance with his interstate nexus

               report.


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             /s/ Keith D. Sorrell
                                             KEITH D. SORRELL, #38283MO
                                             ASSISTANT UNITED STATES ATTORNEY
                                             555 Independence, 3rd Floor
                                             Cape Girardeau, MO 63703
                                             (573) 334-3736


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 12, 2019, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
following:

Jennifer Booth
Attorneys for Defendant

                                             /s/ Keith D. Sorrell
                                             KEITH D. SORRELL, #38283MO
                                             ASSISTANT UNITED STATES ATTORNEY




                                                4
